Caplan, Justice,

dissenting:

While I am in agreement with the majority that the paint stick mark is hearsay, I am unable to agree that the pipe with the paint stick mark is a business record and thereby comes within the exception to the hearsay rule. I believe that the pipe was improperly admitted into evidence and that without it, there was insufficient evidence to link the appellant, U. S. Steel, as the supplier of the tube.
The business record exception to the hearsay rule does not apply in this case. See generally, Martufi v. Daniels, 99 W.Va. 673, 129 S.E. 709 (1925); State v. LaRue, 98 W.Va. 677, 128 S.E. 116 (1925); Deitz v. McVey, 77 W.Va. 601, 87 S.E. 926 (1916); Griffith v. American Coal Co., 75 W. Va. 686, 84 S.E. 621 (1915). The basis of the exception is that such entries made in the regular course of busi*47ness at the time of the act, transaction or occurrence, or within a reasonable time thereafter, are trustworthy and reliable and as such provide a substitute for the examination of the maker. See 5, Wigmore, Evidence Section 1420-22 (Chadbourne Rev. 1974). Absent this circumstantial guarantee of trustworthiness, the evidence is inadmissible.
Ryerson assigns a receiving ticket number to each shipment of goods received. Only one item in each bundle of goods is marked with the receiving ticket number by grease pencil or paint stick. The mark is for in-house purposes only — so the goods can be inventoried in the warehouse instead of on the loading dock — and is not indelible. The goods are stored and eventually sold and shipped out.
Here the tube in question was shipped from Ryerson to the plaintiffs employer, Superior Hydraulics, and remained in the possession of Superior Hydraulics until the institution of suit. The Babcock & Wilcox Company was initially brought into the suit by Ryerson as the supplier of the tube. Approximately nineteen months after the institution of this suit, long after the tube left Ryerson’s possession, a representative of the Babcock & Wilcox Company discovered the mark on the tube and notified Ryerson. Within three days, Ryerson joined U. S. Steel as a third-party defendant. The circumstantial guarantee of trustworthiness and reliability of the business records exception is absent here. The tube with the marking was not retained within the custody or control of Ryerson. Months after the institution of suit, it appeared in the custody of another. There is no circumstantial guarantee of trustworthiness or reliability that the temporary mark placed by a Ryerson employee on one item in each bundle of goods received was so placed on the tube in question. The pipe with the marking was hearsay evidence and was improperly admitted.
Absent the introduction of the unused portion of steel tube bearing the paint stick mark “RT 1419”, Ryerson did not introduce sufficient evidence to link the appel*48lant, U. S. Steel, as the supplier of the tube. The loaders who actually made the mark were identifiable, but were not called to testify. No one who testified saw the mark placed on the tube or had any personal knowledge of the circumstances under which it was made. The description and composition of'the steel tubing sent to Ryerson by U. S. Steel is consistent with the description of the tube in question. However, Ryerson had several suppliers providing the exact same type of tubing. Ryerson did not produce legally sufficient evidence to identify U. S. Steel as the supplier of the tube involved. “Where the verdict of a jury is wholly without evidence on a point essential to a finding, or the evidence is plainly insufficient to warrant such finding by the jury, the same should be set aside and a new trial awarded.” Vintroux v. Simms, 45 W.Va. 548, 31 S.E. 941 (1898)